Exhibit 10.3
SECOND AMENDMENT AGREEMENT
     This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 10th
day of March, 2011 among:
          (a) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);
          (b) GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(“GSNY” and, together with Gibraltar, collectively, “Borrowers” and,
individually, each a “Borrower”);
          (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
          (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders under the Credit Agreement
(“Agent”);
          (e) JPMORGAN CHASE BANK, N.A. and BMO HARRIS FINANCING, INC., formerly
known as BMO Capital Markets Financing, Inc., as co-syndication agents; and
          (f) HSBC BANK USA, NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS
TRUST COMPANY, as co-documentation agents.
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Third
Amended and Restated Credit Agreement, dated as of July 24, 2009, that provides,
among other things, for loans and letters of credit aggregating Two Hundred
Million Dollars ($200,000,000), all upon certain terms and conditions (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrowers, Agent and the Lenders
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definition of “Fixed Charge
Coverage Ratio” therefrom and to insert in place thereof the following:
          “Fixed Charge Coverage Ratio” means, as determined for the most
recently completed four fiscal quarters of Gibraltar, on a Consolidated basis
and in accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA, minus
(ii) Consolidated Unfunded Capital Expenditures, minus (iii) Consolidated Income
Tax Expense paid in cash (net of tax refunds received in cash) but excluding
taxes paid in cash that are specifically attributable to the gain from the
United Steel Products and Renown Disposition, minus (iv) Capital Distributions;
to (b) Consolidated Fixed Charges.
     2. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:
          “Renown” means Renown Specialties Company Ltd., a company organized
under the law of Canada.
          “United Steel Products” means United Steel Products Company, Inc., a
Minnesota corporation.
          “United Steel Products and Renown Disposition” means the sale by GSNY
of all of its outstanding equity interests in United Steel Products and Renown
pursuant to the United Steel Products and Renown Disposition Documents.
          “United Steel Products and Renown Disposition Date” means the date
that the United Steel Products and Renown Disposition is consummated, pursuant
to the United Steel Products and Renown Disposition Documents.
          “United Steel Products and Renown Disposition Documents” means the
United Steel Products and Renown Purchase Agreement and each other document
executed and delivered in connection therewith.
          “United Steel Products and Renown Purchase Agreement” means (a) that
certain Stock Purchase Agreement, dated as of March 10, 2011, among GSNY, MiTech
Industries, Inc., a Missouri corporation and MiTech Canada Ltd., a company
organized under the law of Canada.
     3. Amendment to Addition of Borrowing Base Company Provisions. Section 2.15
of the Credit Agreement is hereby amended to delete subsection (a) therefrom and
to insert in place thereof the following:
          (a) such Domestic Subsidiary shall have complied with all requirements
of Section 5.20 hereof,

2



--------------------------------------------------------------------------------



 



     4. Addition to Merger and Sale of Asset Covenant Provisions. Section 5.12
of the Credit Agreement is hereby amended to add the following new subsection
(k) at the end thereof:
     (k) if no Default or Event of Default shall have occurred and be continuing
or would result therefrom, GSNY may consummate the United Steel Products and
Renown Disposition, provided that:
     (i) the United Steel Products and Renown Disposition is on an arm’s length
basis and has been approved by the board of directors of GSNY;
     (ii) at least eighty percent (80%) of the consideration for the United
Steel Products and Renown Disposition consists of cash;
     (iii) one hundred percent (100%) of the Net Cash Proceeds from the United
Steel Products and Renown Disposition shall (A) first, if there are any
Revolving Loans outstanding, be applied to the Revolving Loans, with such
payment first to be applied to the outstanding Base Rate Loans and then to the
outstanding Eurodollar Loans, and (B) second, be applied or used for such
purposes as Borrowers deem appropriate (but not inconsistent with this
Agreement); and
     (iv) the United Steel Products and Renown Disposition occurs prior to
April 30, 2011.
     5. Amendment to Schedules After the United Steel Products and Renown
Disposition Date. Upon the acceptance by Agent of the updated Schedules to the
Credit Agreement pursuant to Section 7 hereof, the Credit Agreement shall be
amended to delete Schedule 2 (Guarantors of Payment), Schedule 3 (Borrowing Base
Companies), Schedule 4 (Real Property), Schedule 5 (Pledged Securities),
Schedule 6.1 (Corporate Existence; Subsidiaries; Foreign Qualification),
Schedule 6.9 (Locations) and Schedule 6.17 (Intellectual Property) therefrom,
and to insert in place thereof, respectively, a new Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6.1, Schedule 6.9 and Schedule 6.17.
     6. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:
          (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and
          (b) pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.
     7. Required Deliveries After the United Steel Products and Renown
Disposition. Within twenty (20) days after the United Steel Products and Renown
Disposition Date, unless a longer period is agreed to by Agent in writing,
Borrowers shall deliver to Agent the following

3



--------------------------------------------------------------------------------



 



replacement Schedules to the Credit Agreement, in each case, as may be requested
by Agent, to be in form and substance acceptable to Agent and giving effect to
the United Steel Products and Renown Disposition: Schedule 2 (Guarantors of
Payment), Schedule 3 (Borrowing Base Companies), Schedule 4 (Real Property),
Schedule 5 (Pledged Securities), Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification), Schedule 6.9 (Locations) and Schedule 6.17
(Intellectual Property);
     8. Representations and Warranties. Borrowers hereby represent and warrant
to Agent and the Lenders that (a) Borrowers have the legal power and authority
to execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.
     9. Waiver and Release. Borrowers, by signing below, hereby waive and
release Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     10. References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.
     11. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

4



--------------------------------------------------------------------------------



 



     12. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     13. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     14. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of New York, without regard to principles
of conflicts of laws.
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      By:           Name:           Title:           GIBRALTAR STEEL CORPORATION
OF
NEW YORK
      By:           Name:           Title:           KEYBANK NATIONAL
ASSOCIATION,
as Agent and as a Lender
      By:           Name:           Title:           MANUFACTURERS AND TRADERS
TRUST COMPANY,
as a Co-Documentation Agent and a Lender
      By:           Name:           Title:        

Signature Page 1 of 3 to
Second Amendment Agreement





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and a Lender
      By:           Name:           Title:           BMO HARRIS FINANCING, INC.,
as a Co-Syndication Agent and a Lender
      By:           Name:           Title:           HARRIS N.A.,
as a Fronting Lender
      By:           Name:           Title:           HSCB BANK USA, NATIONAL
ASSOCIATION,
as a Co-Documentation Agent and a Lender
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
as a Lender
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION,
as successor to National City Bank, as a Lender
      By:           Name:           Title:        

Signature Page 2 of 3 to
Second Amendment Agreement





--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION,
as a Lender
      By:           Name:           Title:           RBS CITIZENS, NATIONAL
ASSOCIATION,
as a Lender
      By:           Name:           Title:           FIRST NIAGARA BANK, N.A.,
as a Lender
      By:           Name:           Title:           COMERICA BANK,
as a Lender
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION,
as a Lender
      By:           Name:           Title:        

Signature Page 3 of 3 to
Second Amendment Agreement





--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Second Amendment Agreement, dated as of March 10, 2011. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              AIR VENT INC.   ALABAMA METAL INDUSTRIES CORPORATION   By:     
By:      Name:        Name:      Title:       Title:                 APPLETON
SUPPLY CO., INC.   UNITED STEEL PRODUCTS COMPANY, INC.   By:      By:     
Name:        Name:      Title:       Title:                 CONSTRUCTION METALS,
LLC   DIAMOND PERFORATED METALS, INC.   By:      By:      Name:        Name:   
  Title:       Title:  





--------------------------------------------------------------------------------



 



              DRAMEX INTERNATIONAL INC   FLORENCE CORPORATION   By:      By:   
  Name:        Name:      Title:       Title:                 FLORENCE
CORPORATION OF KANSAS   GIBRALTAR INTERNATIONAL, INC.   By:      By:      Name: 
      Name:      Title:       Title:                 GIBRALTAR STRIP STEEL, INC.
  NOLL/NORWESCO, LLC   By:      By:      Name:        Name:      Title:      
Title:                 SEA SAFE, INC.   SOLAR GROUP, INC.   By:      By:     
Name:        Name:      Title:       Title:                 SOLAR OF MICHIGAN,
INC.   SOUTHEASTERN METALS MANUFACTURING COMPANY, INC.   By:      By:     
Name:        Name:      Title:       Title:  

